Fourth Court of Appeals
                               San Antonio, Texas
                                   November 22, 2016

                                  No. 04-16-00065-CV

                            Hugo Xavier DE LOS SANTOS,
                                      Appellant

                                            v.

                    COMMISSION FOR LAWYER DISCIPLINE,
                                 Appellee

                From the 37th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-CI-20086
                      The Honorable Tonya Parker, Judge Presiding


                                     ORDER
     The appellant’s unopposed motion for extension of time to file brief is hereby
GRANTED. Time is extended to December 16, 2016. “NO FURTHER EXTENSIONS OF
TIME WILL BE ALLOWED.”

                                                 _________________________________
                                                 Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of November, 2016.


                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court